416 N.W.2d 690 (1987)
COMMITTEE ON PROFESSIONAL ETHICS AND CONDUCT OF THE IOWA STATE BAR ASSOCIATION, Complainant,
v.
Ralph R. SUMMA, Respondent.
No. 87-1196.
Supreme Court of Iowa.
December 23, 1987.
*691 James E. Gritzner of Nyemaster, Goode, McLaughlin, Emery & O'Brien, P.C., Des Moines, and Norman G. Bastemeyer, Des Moines, for complainant.
Ralph R. Summa, West Des Moines, pro se.
Considered by LARSON, P.J., and CARTER, LAVORATO, NEUMAN, and SNELL, JJ.
LARSON, Justice.
Attorney Ralph R. Summa was charged with several violations of the Code of Professional Responsibility arising out of his failure to file federal and Iowa income tax returns and his false certifications, on his annual disciplinary commission questionnaire, concerning his tax filing status. The ethics committee charged violations of these provisions of our Code of Professional Responsibility: EC 1-5; DR 1-102(A)(1), (4), (5), and (6). The grievance commission found those violations were established by the evidence and recommended a suspension of Summa's license.
On our de novo review, we hold that the allegations of the complaint (which were not challenged by Summa) were established by a convincing preponderance of the evidence. See Committee on Professional Ethics & Conduct v. Miller, 412 N.W.2d 622, 623 (Iowa 1987); Committee on Professional Ethics & Conduct v. Crawford, 351 N.W.2d 530, 531 (Iowa 1984).
The record shows that Summa failed to file timely federal income tax returns for 1981, 1982, 1983, and 1984 and that he failed to file timely state returns for 1983 and 1984. In addition, in his responses to the disciplinary commission's questionnaires for 1983, 1984, 1985, and 1986, he falsely stated his income tax filing status for the years in question.
Following the pattern of our prior cases, we suspend Summa's license indefinitely with no possibility of reinstatement for at least one year. See Committee on Professional Ethics & Conduct v. Davison, 414 N.W.2d 97 (Iowa 1987); Committee on Professional Ethics & Conduct v. McDermott, 405 N.W.2d 824 (Iowa 1987); Committee on Professional Ethics & Conduct v. Piazza, 389 N.W.2d 382 (Iowa 1986). This suspension shall apply to all facets of the practice of law, Iowa Sup.Ct.R. 118.12, and any application for reinstatement shall be governed by rule 118.13.
Costs of the commission proceedings are taxed to Summa pursuant to Iowa Supreme Court Rule 118.22.
LICENSE SUSPENDED.